RESOLUCIÓN
El 24 de enero de 2006, mediante la Resolución Núm. EC-2006-01, este Tribunal reactivó el Comité Asesor Permanente de Reglas de Evidencia, adscrito al Secretariado de la Conferencia Judicial y Notarial, con la encomienda de evaluar las Reglas de Evidencia a la luz de la Ley de la Judicatura de Puerto Rico de 2003, Ley Núm. 201 de 22 de agosto de 2003, según enmendada, 4 L.P.R.A. see. 24 et seq. Además, se le encomendó al Comité enmarcar los trabajos en el desarrollo de un proyecto moderno de Reglas de Evidencia que esté dirigido principalmente a agilizar los procedimientos judiciales.
El 10 de abril de 2007, el Comité Asesor Permanente de Reglas de Evidencia hizo la entrega formal de su informe final. Dado ello, este Tribunal tiene por cumplida la tarea que le fuera delegada al Comité y acepta el Informe de Reglas de Derecho Probatorio presentado.
El Tribunal remite el Informe al Secretariado de la Conferencia Judicial y Notarial para su difusión y análisis correspondiente. Se instruye a la Directora del Secretariado, Leda. Lilia M. Oquendo Solis, a tomar las medidas necesarias para conceder a la comunidad jurídica y a la *837ciudadanía la oportunidad de examinar el informe y a so-meter sus recomendaciones para la consideración del Tribunal una vez concluido el proceso de evaluación.
Finalmente, el Tribunal agradece a las personas siguientes que fungieron como miembros del Comité Asesor Permanente de Reglas de Evidencia la excelente labor realizada y la agilidad y rapidez con que se efectuaron los trabajos:
Hon. Luis Rivera Román, presidente
Ledo. Ernesto L. Chiesa Aponte
Hon. Bruno Cortés Trigo
Ledo. Rolando Emmanuelli Jiménez
Ledo. Alberto Ornar Jiménez Santiago
Ledo. Ricardo Ramírez Lugo
Ledo. Francisco Rebollo Casalduc
Leda. Heidi Rodríguez
Ledo. Heriberto Sepúlveda Santiago
Leda. Vivian Neptune
Ledo. Fernando Luis Torres Ramírez
Ledo. Enrique Vélez Rodríguez

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo